Citation Nr: 0713847	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  03-04 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (SLE), to include as due to Persian Gulf War 
service.  

2.  Entitlement to service connection for arthritis, to 
include as due to Persian Gulf War service and as secondary 
to service-connected disability. 

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to Persian Gulf War 
service and as secondary to service-connected disability. 

4.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, to include as 
due to Persian Gulf War service and as secondary to service-
connected disability. 

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
neurological symptoms to include loss of feeling in the 
hands, to include as due to Persian Gulf War service.   

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, to include as due to Persian Gulf War service. 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar strain, to include as due to Persian Gulf War service.  

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder strain, to include as due to Persian Gulf War 
service.  
 
9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis, and if so, whether service connection is 
warranted.   

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
vision disorder, to include as due to Persian Gulf War 
service.  

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss, to include as due to Persian Gulf War service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1983.  She also had service from December 1990 to 
May 1991 including service in Southwest Asia during the 
Persian Gulf.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In April 2004, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 

2.  The veteran's lupus, a clinical diagnosis, is not shown 
in service, was not manifest within one year following the 
veteran's discharge from service, and has not been associated 
by competent evidence to service on any basis.  

3.  The veteran's arthritis, a clinical diagnosis, is not 
shown in service, was not manifest within one year following 
the veteran's discharge from service, and has not been 
associated by competent evidence to service on any basis, or 
to any service-connected disability.  

4.  The veteran's GERD, a clinical diagnosis, is not shown in 
service, was not manifest until many years after service, and 
has not been associated by competent evidence to service on 
any basis, or to any service-connected disability.  

5.  The veteran's peripheral neuropathy, a clinical 
diagnosis, is not shown in service, was not manifest until 
several years following the veteran's discharge from service, 
and has not been associated by competent evidence to service 
on any basis, or to any service-connected disability.  


6.  In October 1995, the RO denied service connection for 
sinusitis, and so informed the veteran that same month.  

7.  The veteran did not timely disagree with the October 1995 
RO determination. 

8.  Evidence received since the October 1995 RO decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim, or raises a reasonable 
possibility of substantiating the claim for service 
connection for sinusitis.  

9.  In December 1996, the RO denied service connection for 
neurological symptoms to include loss of feeling in the hands 
and dizziness; fatigue and headaches; lumbar strain; right 
shoulder strain; "eyesight"; and hearing loss; all to 
include as due to Persian Gulf War service, and so informed 
the veteran in January 1997.  

10.  The veteran did not timely disagree with the December 
1996 RO determination.  

11.  Evidence received since the December 1996 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claims, or raise a reasonable possibility of 
substantiating the claims for service connection for 
neurological symptoms to include loss of feeling in the hands 
and dizziness; fatigue and headaches; lumbar strain; right 
shoulder strain; a vision disorder; and hearing loss; all to 
include as due to Persian Gulf War service.  

12.  The veteran's sinusitis is not related to her military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
lupus, to include as due to Persian Gulf War service, have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.317 (2006).  

2.  The criteria for entitlement to service connection for 
arthritis, to include as due to Persian Gulf War service, and 
as secondary to service-connected disability, have not been 
met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2006).

3.  The criteria for entitlement to service connection for 
GERD, to include as due to Persian Gulf War service, and as 
secondary to service-connected disability, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2006).  

4.  The criteria for entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, to 
include as due to Persian Gulf War service, and as secondary 
to service-connected disability, have not been met.  38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2006). 

5.  The October 1995 rating decision which denied service 
connection for sinusitis is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).  

6.  Evidence submitted since the RO's October 1995 decision 
is new and material with respect to the claim for service 
connection for sinusitis, and that claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2006).  

7.  The December 1996 rating decision which denied service 
connection for neurological symptoms to include loss of 
feeling in the hands and dizziness to include as due to 
Persian Gulf War service is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).  

8.  Evidence submitted since the RO's December 1996 decision 
is not new and material with respect to the claim for service 
connection for neurological symptoms to include loss of 
feeling in the hands and dizziness to include as due to 
Persian Gulf War service, and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2006).  


9.  The December 1996 rating decision which denied service 
connection for fatigue and headaches to include as due to 
Persian Gulf War service is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).  

10.  Evidence submitted since the RO's December 1996 decision 
is not new and material with respect to the claim for service 
connection for fatigue and headaches to include as due to 
Persian Gulf War service and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2006).  

11.  The December 1996 rating decision which denied service 
connection for lumbar strain to include as due to Persian 
Gulf War service is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).  

12.  Evidence submitted since the RO's December 1996 decision 
is not new and material with respect to the claim for service 
connection for lumbar strain to include as due to Persian 
Gulf War service and that claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2006).  

13.  The December 1996 rating decision which denied service 
connection for right shoulder strain to include as due to 
Persian Gulf War service is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).  

14.  Evidence submitted since the RO's December 1996 decision 
is not new and material with respect to the claim for service 
connection for right shoulder strain to include as due to 
Persian Gulf War service and that claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 
(2006).  

15.  The December 1996 rating decision which denied service 
connection for "eyesight" to include as due to Persian Gulf 
War service is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  

16.  Evidence submitted since the RO's December 1996 decision 
is not new and material with respect to the claim for service 
connection for poor vision to include as due to Persian Gulf 
War service and that claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2006).  

17.  The December 1996 rating decision which denied service 
connection for hearing loss to include as due to Persian Gulf 
War service is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  

18.  Evidence submitted since the RO's December 1996 decision 
is not new and material with respect to the claim for service 
connection for hearing loss to include as due to Persian Gulf 
War service, and that claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2006).  

19.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Also, certain chronic diseases, including SLE and arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent, or more, 
not later than December 31, 2011; and which, by history, 
physical examination, and laboratory tests, cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1); 71 Fed. Reg. 75669-75671 
(December 18, 2006). 

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  In order to fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  
38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  The term "Persian Gulf veteran" means 
a veteran who served on active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  

VA does not generally grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The exception to this rule is found at        38 C.F.R. § 
3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, even though such 
disability is due to undiagnosed illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA, 
and (2) is shown by the evidence to be the result of service.  
If so, service connection may be granted under 38 C.F.R. § 
3.303(d).  If not, service connection must be considered 
under 38 C.F.R. § 3.317.  In the latter case, service 
connection may not be granted if the symptom is a 
manifestation of a disability attributable to a "known 
clinical diagnosis."

Since the August 2002 rating that is the subject of this 
appeal, the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans were amended.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.  Among other things, these changes revised the term 
"chronic disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  The disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test. 38 C.F.R. § 3.317(a)(1)(ii). Section 1117(a) 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Since the veteran's lupus, arthritis, GERD and peripheral 
neuropathy are diagnoses in and of themselves, there is no 
legal entitlement to consideration under the undiagnosed 
illness provisions.  Further, medically unexplained chronic 
multisymptom illness has been noted to mean a diagnosed 
illness without conclusive pathophysiology or etiology that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  It is also noted that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  38 C.F.R. § 3.317(a)(2)(i)(B) 
only lists chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome as currently meeting this 
definition.  Thus this case presents no findings showing that 
the veteran has medically unexplained chronic multisymptom 
illnesses.   

Section 3.317(a)(2)(i)(B)(4) provides that the list may be 
expanded in the future when the Secretary determines that 
other illnesses meet the criteria for a medically unexplained 
chronic multisymptom illness.  As there are medical diagnoses 
for the veteran's complaints, the record before the Board 
does not demonstrate that the veteran's disorders represent 
undiagnosed illnesses or medically unexplained chronic, 
multisystem illnesses.  Additionally, the none of the 
veteran's illnesses have been determined by the Secretary to 
meet the criteria in paragraph (a)(2)(ii) noted above, and 
the none of the illnesses have been determined by the 
Secretary to warrant presumptive service connection under 38 
U.S.C.A. § 1117(d).  Where there is no entitlement under the 
law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994). Under the 
revised 38 U.S.C.A. § 1117, the claims for service connection 
due to an undiagnosed illness must fail.  The veteran's 
symptoms have not been attributed by examiners to an 
undiagnosed illness or a medically unexplained, chronic 
multi-symptom illness.  Moreover, the VA Secretary has not, 
to date, determined that any of the disorders in question 
here warrant a presumption of service connection.  The Board 
finds that, even under the revised language of 38 U.S.C.A. § 
1117, the veteran's claims based on Persian Gulf War Service 
must be denied as a matter of law.  

The appellant has also argued that her lupus or SLE, 
arthritis, GERD and peripheral neuropathy can be directly 
related to her period of active service Southwest Asia.  She 
has also posited that the arthritis, GERD and peripheral 
neuropathy are secondary to her SLE which should be service 
connected.  Having carefully considered the veteran's claim 
in light of the record and the applicable law, the Board 
concludes that service connection is not warranted for these 
disabilities.  

The veteran's service medical records, including her April 
1991 separation examination report from her second period of 
service, show no findings related to lupus, arthritis, a 
gastrointestinal disorder, or peripheral neuropathy.  Her 
clinical evaluation showed no abnormalities related to lupus, 
arthritis, a gastrointestinal disorder, or peripheral 
neuropathy.  On VA examination in September 1995, there were 
no findings referable to lupus, arthritis, a gastrointestinal 
disorder, or peripheral neuropathy.  

The veteran was hospitalized at a VA facility in August 1996 
for several problems including thrombocytopenia.  In 1997, 
she was admitted to a VA facility for idiopathic 
thrombocytopenia, and underwent a splenectomy.  In a March 
2002 letter, a private examiner stated that the veteran has 
systemic lupus erythematosis, which was first diagnosed in 
2001 when she had pleurisy and leucopenia.  It was reported 
that she gave a history of thrombocytopenia in 1997 and the 
examiner stated that was probably a manifestation of her 
lupus.  It was stated that he thought the veteran's lupus 
began at least in 1997 as a cause of her hematologic 
problems.  


Arthritis is first noted in the record in May 2001 on VA 
outpatient treatment when the examiner diagnosed acute 
arthritis of the right hand/wrist with a history of migratory 
arthritis.  Later that same month on VA medical evaluation, 
migratory arthritis, rule out connective tissue disorder, was 
diagnosed.  

As for GERD, the veteran had a complaint of indigestion on VA 
GYN examination in February 2000.  In April 2000, VA 
outpatient records show that the veteran requested evaluation 
for chest pain.  She reported that two days prior she had 
been treated at a private facility for chest pain and was 
diagnosed as having a hiatal hernia.  She was prescribed 
Pepcid and Reglan.  In May 2000 it was noted that the veteran 
had GE reflux disease and was taking Prevacid.  A June 2000 
VA upper GI series showed hiatal hernia with GE reflux.  

Peripheral neuropathy is first noted in the record in 
November 2001, when the veteran complained of her lower legs 
between the knees and the ankles feeling as if they are 
asleep or just did not feel right.  The diagnosis was 
paresthesia, lower legs, etiology undetermined. 

While a current diagnosis is of record, the earliest 
manifestations of lupus are dated beginning in the mid 
1990's, the earliest manifestations of arthritis are dated 
beginning in 2001, the earliest manifestations of GERD are 
dated beginning in 2000, and the earliest manifestations of 
peripheral neuropathy are dated beginning in 2001.  These are 
all several years after service discharge.  Upon reviewing VA 
and private records, the Board notes that there is nothing in 
the record to relate the current findings to the veteran's 
service.  (see, VA treatment records dated from September 
1995 to October 2006; and private records dated from January 
1999 to May 2004).  Absent a showing of a nexus between 
service and any current findings of lupus, arthritis, GERD, 
or peripheral neuropathy, these claims must be denied.  

The Board has also considered the veteran's own assertions 
and the lay statements she submitted, including the statement 
of her daughter received by the Board in October 2003.  The 
Board finds that the lay statements are afforded no probative 
weight in the absence of evidence that the veteran or the 
other lay parties have the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).

As to the veteran's contention that she has arthritis, GERD 
and peripheral neuropathy due to lupus, since lupus is not a 
service-connected disability, service connection cannot be 
granted for any disorder claimed as secondary to lupus.   

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Here, in October 1995, the RO denied service connection for 
sinusitis and so informed the veteran that same month.  In 
December 1996, the RO denied service connection for 
neurological symptoms to include loss of feeling in the hands 
and dizziness; fatigue and headaches; lumbar strain; right 
shoulder strain; "eyesight"; and hearing loss; all to 
include as due to Persian Gulf War service, and so informed 
the veteran in January 1997.  She did not timely disagree 
with either the October 1995 decision or the December 1996 
decision. Both decisions are, therefore, final.  

In October 1995, the RO denied service connection for 
sinusitis finding that the evidence had to show existence of 
the disorder and that it possible relationship to service.  
The service medical records did not show any reference to 
sinusitis and it was not found on VA examination in September 
1995.  

In December 1996, the RO found that as to the issue 
concerning neurologic symptoms due to Persian Gulf War 
service, there were no inservice references to this, and 
current findings on VA examination were normal.  Concerning 
headaches, the RO found that the veteran had complaints of 
headaches in service, which she reported were relieved with 
medication, and that she did not seek treatment for them.  
The current VA examination showed no complaints of headaches.  
It was stated that the claim was denied since headaches were 
not manifested to a compensable degree within two years after 
the veteran left the Persian Gulf theater.  The RO found that 
the veteran was treated in service for back pain and 
diagnosed with lumbar strain in January 1991 and thus denied 
the claim since the disability was the result of a known 
clinical diagnosis of lumbar strain.  The RO determined that 
the veteran was diagnosed with deltoid strain in May 1995 
during service. The RO denied the claim since the disability 
was the result of a known clinical diagnosis.  As to the 
claim regarding a vision problem, the RO noted that the 
veteran's eye disorder is considered a congenital or 
developmental defect unrelated to service.  It was noted that 
at entrance the veteran had corrected vision of 30/200 in the 
left and right eyes, and service records showed decreased 
vision corrected with glasses or contact lenses, lazy left 
eye, and amblyopia.  As to hearing loss, the claim was denied 
because the veteran did not have defective hearing noted in 
service or on current VA examination.  

Sinusitis

Evidence received since the October 1995 decision includes 
current findings of sinusitis.  (See, VA outpatient record of 
May 2004 showing complaints of sinus drainage; VA outpatient 
treatments of July 2002, February 2005 and May 2005 
reflecting a diagnosis of chronic sinusitis/allergy symptoms; 
and private record of July 2001 finding sinusitis headache 
with nasal congestion and pain behind the eyes).  This 
evidence is new and material since it relates to an 
unestablished fact necessary to substantiate the claim, that 
is, a current sinus disability.  It also raises a reasonable 
possibility of substantiating the claim.  Thus the claim is 
reopened.  

Evidence received since the December 1996 RO denial consists 
of VA medical records dated from 1996 to 2006, Social 
Security Administration (SSA) and private medical records 
dated beginning in 2001 to 2004, lay statements from the 
veteran's mother, from her daughters and from comrades 
received in October 2003, and a VA examination report dated 
in May 2006.  

Neurological symptoms, Headaches, Lumbar strain, Right 
shoulder strain, a Vision Disorder, and Hearing Loss.  

The evidence submitted since the December 1996 rating action 
is not new and material concerning these issues.  The VA and 
private treatment records are new since they were not 
previously of record, but they are not material.  

Because the additional treatment records do not include 
treatment for hearing loss or for neurological symptoms 
including loss of feeling in the hands, they are not material 
concerning these claims.  The treatment records do contain 
complaints of headaches (see, e.g., VA outpatient treatment 
records of February 2004, April 2004), of back pain (see, 
e.g. VA outpatient treatment of June 2000 and May 2001 where 
low pack pain, probably musculoskeletal is diagnosed; VA 
outpatient records of March 2004, April 2004; and private 
records of May 2001, June 2001), and of right shoulder pain 
(See, VA record of September 1999, and February 2005). 
Nonetheless, that evidence is not material because it is 
merely cumulative.  The veteran's complaints of headaches, 
back pain, and shoulder pain, as well as a diagnosis for a 
right shoulder disorder, were previously of record at the 
time of the December 1996 denial.  

Similarly, the evidence includes VA outpatient records which 
show evaluation of the veteran's vision (see, VA outpatient 
record of September 2001 when the veteran reported her vision 
was okay with her current glasses-vision was 20/25 in the 
right eye and 20/60 left eye, VA record of September 2001 
showing amblyopia of the left eye; private record of July 
2001 when the veteran complained of vision problems, VA 
record of May 2004 when the veteran complained of blurred 
vision with her current glasses; VA outpatient record of 
March 2004 when the veteran complained of decreased vision; 
and VA record of March 2006 when examination showed corrected 
vision of 20/20 right eye and 20/50 left eye and a diagnosis 
of left amblyopia).  This evidence is also not material.  It 
is merely cumulative since eye complaints by the veteran and 
a diagnosis for a left eye problem were previously of record 
at the time of the December 1996 denial.  

The lay statements are not material since they reflect the 
contentions of the veteran, which were considered previously.  

Therefore the evidence submitted since the December 1996 RO 
denial cannot relate to an unestablished fact necessary to 
substantiate these claims, or raise a reasonable possibility 
of substantiating these claims.  Thus these claims are not 
reopened.  

Service connection for Sinusitis

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In 
this instance, the objective medical evidence of record is 
against the veteran's claim.  There is no showing of a sinus 
disorder in service or until many years thereafter.  VA 
examination in October 1995 does not reflect complaints or 
findings of sinusitis.  Private records show in July 2001 a 
finding of sinusitis headache with nasal congestion and pain 
behind the eyes.  Thereafter VA outpatient records show 
complaints of sinus problems (VA outpatient record of May 
2004) and finding of sinusitis (VA outpatient treatments of 
July 2002, February 2005 and May 2005).  However, while the 
record reflects findings there is no competent medical 
evidence addressing whether this disability is related to 
service.  

The Board has also considered the veteran's assertions and 
lay statements submitted on her behalf, but gives them no 
probative weight in the absence of evidence that the veteran 
or the lay parties have the expertise to render opinions 
about medical matters.  See Bostain v. West, 11 Vet.   App. 
124, 127 (1998).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's March 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed well before the 
August 2002 rating decision.  It described the evidence 
necessary to substantiate her claims identified what evidence 
VA was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing her claim.  
Although that letter did not explicitly ask the veteran to 
send VA whatever evidence she had pertaining to this claim, 
this veteran was not prejudiced because the letter did invite 
the veteran to send information about the evidence or the 
evidence itself to the RO, and subsequently veteran did, in 
fact, submit evidence to VA.  

The March  2002 letter did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  That information was sent to the veteran in a 
separate letter in March 2006.  

Any deficiencies in the notice requirements imposed by Kent 
v. Nicholson, 20 Vet. App 1 (2006) concerning the claim to 
reopen service connection for sinusitis based on new and 
material evidence, are harmless, as that claim has been 
reopened.  As to the new and material issues that have been 
denied, in the March 2002 letter the veteran was given the 
previous definition of new and material evidence; however the 
letter informed the veteran of what was needed to establish 
service connection, and the subsequent statement of the case 
(SOC) informed the veteran of the correct law and outlined 
the elements for a service connection claim.  Since the SOC 
included written notice of the evidence the veteran should 
provide in support of her attempt to reopen the claims for 
service connection, and the notice letter discussed claims 
for service connection, this information when considered in 
its totality adequately satisfies the necessary notice 
requirements.  See, Kent v. Nicholson, 20 Vet. App. 1 (2006).   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, obtaining the veteran's 
treatment records at a VA facility, and obtaining private 
treatment records.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  

The Board notes that an etiological opinion has not been 
obtained regarding the issues for service connection.  
However, the evidence indicates that the veteran was not 
diagnosed with any disability at issue here during service, 
and there is no competent medical evidence showing a nexus 
between service and the disorders at issue.  Accordingly, the 
Board concludes that VA has fulfilled its duty to assist the 
veteran, and a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2006).  


ORDER

Service connection for systemic lupus erythematosus (SLE) is 
denied.  

Service connection for arthritis, to include as due to 
Persian Gulf War service and as secondary to service-
connected disability, is denied. 

Service connection for gastroesophageal reflux disease 
(GERD), to include as due to Persian War service and as 
secondary to service-connected disability, is denied. 

Service connection for peripheral neuropathy of the upper and 
lower extremities, to include as due to Persian Gulf War 
service and as secondary to service-connected disability, is 
denied.   


New and material evidence has not been received to reopen a 
claim for to service connection for neurological symptoms to 
include loss of feeling in the hands, to include as due to 
Persian Gulf War service, and the appeal is denied.   

New and material evidence has not been received to reopen a 
claim for service connection for headaches, to include as due 
to Persian Gulf War service, and the appeal is denied. 

New and material evidence has not been received to reopen a 
claim for service connection for lumbar strain, to include as 
due to Persian Gulf War service, and the appeal is denied.  

New and material evidence has not been received to reopen a 
claim for service connection for right shoulder strain, to 
include as due to Persian Gulf War service, and the appeal is 
denied.  

New and material evidence has been received to reopen a claim 
for service connection for sinusitis, and to that extent the 
appeal is granted.  Service connection for sinusitis is 
denied.  

New and material evidence has not been received to reopen a 
claim for service connection for a vision disorder, to 
include as due to Persian Gulf War service, and the claim is 
denied.   

New and material evidence has not been received to reopen a 
claim for service connection for hearing loss, to include as 
due to Persian Gulf War service, and the appeal is denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


